Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 1 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 2 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 3 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 4 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 5 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 6 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 7 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 8 of 9
Case 8:19-bk-11155-SC   Doc 1 Filed 03/28/19 Entered 03/28/19 22:38:21   Desc
                         Main Document    Page 9 of 9
